Citation Nr: 1456160	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-04 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service from July 2010 to August 2010. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran was scheduled to testify at a November 2013 Travel Board hearing.  In a November 2013 statement from the Veteran's representative, the Veteran withdrew his hearing request.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2014).

In May 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  Upon remand, the Veteran's previously appealed claim of entitlement to service connection for gastroesophageal reflux disease (GERD) was granted in a September 2014 rating decision.  The Veteran and his representative did not appeal either the initial disability rating or effective date assigned for the GERD.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2014).  The IBS appeal has now been returned to the Board for appellate disposition.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  The Veteran clearly and unmistakably entered service with IBS.

2.  The Veteran's preexisting IBS clearly and unmistakably was not aggravated by service.


CONCLUSION OF LAW

Service connection for IBS is not established.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in October 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in August 2014, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and a medical opinion that was supported by sufficient rationale.  

The Veteran's representative, in the October 2014 Informal Hearing Presentation (IHP), contends that the August 2014 VA compensation examination is inadequate.  The Veteran's representative argues that the VA examiner was a general doctor and not a specialist.  The Veteran's representative asserts that a remand is required to afford the Veteran a medical opinion by a specialist.  However, a review of this VA examination shows the VA examiner elicited substantial information regarding the Veteran's medical history and current symptoms and completed an objective examination of him.  In fact, the findings reported appear to be adequate, and there is nothing in the VA examination report that leads the Board to believe the examination was less than complete and/or inadequate.  The Board also notes that nothing suggests that the VA examiner was not competent to perform the required examination and testing.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that VA may satisfy its duty to assist by providing a medical examination conducted by someone who is able to provide "competent medical evidence" under 38 C.F.R. § 3.159(a)(1), and such an examiner need not be a physician).  The Board did not specifically request a specialist in its May 2014 remand directives, and the Board finds that a specialist is not needed to decide this case on the merits.  In light of the foregoing, the Board finds a remand is not necessary in this situation because there is sufficient competent clinical evidence of record and such evidence does not indicate that the Veteran's IBS is related to his active military service.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

Therefore, the Board finds that the August 2014 VA examination and medical opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Board is also satisfied as to substantial compliance with its May 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for a VA examination and medical opinion, which he had in August 2014.  The remand also included obtaining the Veteran's private treatment records, which were obtained and associated with his claims file.  Finally, the remand included readjudicating the claim, which was accomplished in the September 2014 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for IBS.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137.  The term "noted" denotes only such disorders that are recorded in examination reports.  The existence of disorders prior to the active military service reported by the Veteran as medical history do not constitute a notation of such disorders, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disorder.  38 C.F.R. § 3.304(b)(1).  Determinations of whether a disorder preexisted the active military service should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id.  Additionally, in determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and Adams v. West, 13 Vet. App. 453 (2000). 

In July 2003, the VA General Counsel issued a precedent opinion which held that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  In its decisions, the Board is bound to follow the precedent opinions of the General Counsel.  38 U.S.C.A. 
§ 7104(c) (West 2014). 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

With the above criteria in mind, the Board will first address the presumption of soundness.  The Veteran entered active duty on July 10, 2010.  In this regard, the Board notes that the Veteran's February 2010 military enlistment examination is negative for any notations of pertinent defects, infirmities, or disorders.  Thus, the presumption of soundness attaches.  38 U.S.C.A. § 1111.

In order to rebut the presumption of soundness there must be clear and unmistakable evidence that the disability both preexisted service and was not aggravated by service.  38 U.S.C.A. § 1111; see Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

Here, the Board finds that the evidence of record clearly and unmistakably shows that the Veteran entered active duty with preexisting IBS.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-03.

In this regard, prior to entering the active military service, the Veteran's private treatment records document complaints of GERD, vomiting, diarrhea, acid reflux, and heartburn.  See private treatment records dated in October 2002, June 2006, August 2006, and September 2006.

During his active military service, the Veteran was treated from July 25, 2010, to July 27, 2010, for nausea, diarrhea, and IBS.  Crucially, according to the history given by the Veteran during this treatment visit, he had experienced loose stools on and off for the past five years (so prior to the start of active military service), and had been previously treated for these symptoms.

Post-service, the Veteran was afforded a VA examination in August 2014.  After a full examination of the Veteran and a review of the claims file, the examiner diagnosed the Veteran with IBS.  The examiner then determined that the Veteran's IBS clearly and unmistakably preexisted his active military service.  This opinion is not contradicted by any other medical opinion of record, and was based on the examiner's thorough review of the claims file to include the pre-service treatment records and the Veteran's lay statements in the STRs of a five-year history of IBS.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions)

Given the above, the Board finds that the Veteran clearly and unmistakably entered active duty with preexisting IBS.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-03.

The Board will next consider whether there is clear and unmistakable evidence that the disability was not aggravated by service.

In this regard, prior to entering the active military service, the Veteran's private treatment records document complaints of GERD, vomiting, diarrhea, acid reflux, and heartburn.  See private treatment records dated in October 2002, June 2006, August 2006, and September 2006.

The Veteran entered active duty on July 10, 2010.  On July 25, 2010, the Veteran was treated by the emergency room and discharged with a diagnosis of IBS.  

On July 26, 2010, the Veteran was treated on an outpatient basis for decreased appetite, nausea, vomiting, abdomen cramping, and diarrhea.  The Veteran reported a long history of recurring bouts of nausea/vomiting and diarrhea.  He indicated that he had been previously treated for gastrointestinal (GI) problems.  Following a physical examination of the Veteran and lab testing, the Veteran was diagnosed with recurrent diarrhea, suggestive of IBS, and was also diagnosed with IBS by Triage on that day.

On July 27, 2010, the Veteran was seen in the outpatient clinic for nausea, diarrhea, and IBS.  According to the history given by the Veteran during this treatment visit, he had experienced loose stools on and off for the past five years, occurring about 20 minutes after waking and 3-4 times per day.  Occasionally he had a bowel movement and then had to go right back to the bathroom several times.  The Veteran complained of watery stool without any blood.  He stated that usually his loose stools resolved by the afternoon and nighttime.  He experienced stomach cramps at night, but no diarrhea.  He reported that his symptoms improved if he did not have to eat, but he indicated that stomach cramps still occur in those situations.  He denied any loss of continence.  He described prior periods of time where the diarrhea would resolve, but it would always come back again.  The Veteran reported nausea over the past 5 days and that his symptoms were "much worse" since starting basic training.  Following a physical examination and lab testing, the Veteran was diagnosed with IBS and noted to have a "long term history of nausea/vomiting and diarrhea."  The Veteran then returned to his unit. 

In a July 29, 2010, Report of Medical Assessment, it was determined that the Veteran began to experience stomach cramps during basic training, which led to a diagnosis of preexisting GERD.  The Veteran's GERD was found to limit his ability to work in the military, and the Veteran was processed for an entry level separation (ELS).

The Veteran's active military service ended on August 13, 2010.  As shown on his DD Form 214, the Veteran was unable to complete the medical/physical procurement standards and was subsequently discharged.  The Veteran was not provided a military exit examination.

Post-service, the Veteran was afforded a VA examination in August 2014.  At the examination, the Veteran reported that he was "much improved now" and had "occasional loose stools."  Medication and/or surgery were not required for the treatment of his IBS, and the Veteran had not experienced any weight loss or malnutrition from his IBS.  He did not have any episodes of bowel disturbance with abdominal distress or exacerbations or attacks of the intestinal condition.  After a full examination of the Veteran and a review of the claims file, the examiner diagnosed the Veteran with IBS.  The examiner then opined that the Veteran's preexisting IBS was not aggravated beyond its natural progression by an in-service injury, event, or illness.  As support for his opinion, the examiner reasoned that the Veteran was diagnosed with IBS in service, but he did not have any current symptoms of loose stools and was not currently on any medication for IBS.  There is no contrary medical evidence in the claims file.  See Colvin, supra.  In fact, the Board finds that the opinion is consistent with the Veteran's pre-service, service, and post-service treatment records.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Moreover, the Board finds that while the Veteran is competent to describe his subjective symptoms of his IBS, ascertaining whether a permanent worsening of a preexisting disorder beyond the natural progress of the disorder occurred during service requires special medical training that the Veteran does not have and therefore it is a determination that is complex and "medical in nature" and not capable of lay observation alone.  See Davidson, supra.  Accordingly, any lay opinion found in the record regarding the Veteran's military service causing a permanent worsening of his preexisting IBS beyond the natural progress of the disorder is not competent evidence and is not accorded any probative value.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).   Rather, the Veteran may only rely on the protections set forth under 38 U.S.C.A. § 1111 that the presumption of soundness may only be rebutted by clear and unmistakable to the contrary.  In this regard, the Veteran is competent to report on his symptoms of gastrointestinal distress.  However, while the record does not show a diagnosis of IBS prior to service, private treatment records document relevant symptoms, including diarrhea, prior to service, and service treatment records document a history reported by the Veteran of having experienced episodes of loose stools prior to service which ultimately formed the basis of the diagnosis of IBS.  The Board finds that the Veteran's statements made during the course of medical treatment prior to service and during service are inherently reliable and therefore more probative as there is no reasonable motivation for providing inaccurate information.  IBS is the underlying disease entity causing the Veteran's symptoms prior to service and during service regardless of when the clinical term was attached to the Veteran's symptoms.  Thus, the Board does not find the Veteran's current assertions that his symptoms did not pre-exist service credible.  Rather, the Board finds as competent and credible the opinion provided by the expert at the August 2014 VA examination, including the finding that the Veteran's IBS clearly and unmistakably was not aggravated beyond its natural progression during service.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Therefore, the Board finds that the Veteran clearly and unmistakably entered service with IBS, and his preexisting IBS clearly and unmistakably was not aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.   

	
ORDER

Entitlement to service connection for IBS is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


